Citation Nr: 1425946	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in the disability rating for service-connected recurrent cellulitis in the left lower extremity from 20 percent to noncompensable was proper.

2.  Whether the reduction in the disability rating for service-connected recurrent cellulitis in the right lower extremity from 20 percent to noncompensable was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In May 2011 and January 2014 the Veteran filed separate claims for an increased rating for his service-connected recurrent cellulitis.  Accordingly, the issue of entitlement to an increased rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims for increased ratings, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).





[CONTINUED ON NEXT PAGE]
FINDINGS OF FACT

1.  The Veteran was granted service connection for recurrent cellulitis of the lower extremities by a rating decision in February 2006 and bilateral 20 percent ratings were assigned, effective June 16, 2005.

2.  In an August 2009 rating decision, the RO proposed a rating reduction from 20 percent to noncompensable in both lower extremities; the Veteran was notified of the proposed reduction by a letter dated August 19, 2009.

3.  An August 2009 rating decision reduced the evaluations for bilateral recurrent cellulitis of the lower extremities from 20 percent to noncompensable, effective February 1, 2010.

4.  The bilateral 20 percent ratings had been assigned for less than five years.

5.  The evidence reflects actual improvement in the Veteran's bilateral recurrent cellulitis of the lower extremities, such that he does not meet the criteria for a compensable rating.


CONCLUSION OF LAW

The reduction of ratings from 20 percent to noncompensable for bilateral service-connected recurrent cellulitis of the lower extremities was proper, and restoration is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code (DC) 7199-7120, 4.117, DC 7199-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking restoration of his previous 20 percent rating in each leg for recurrent cellulitis, and asserts the October 2009 reduction to bilateral noncompensable ratings was not warranted.  
VA regulations provide that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the rating reductions for the Veteran's service-connected recurrent cellulitis in each leg were proposed in an August 2009 rating decision.  The Veteran was provided with notice of the proposed reduction at his address of record in an August 19, 2009 letter, and was advised to submit additional evidence showing the current rating should be continued.  However, no additional evidence was received.  More than sixty days later, in October 2009, the RO issued a rating decision implementing the proposed reduction effective February 1, 2010, later than the last day of the month in which the 60 day notice expired.  Therefore, no procedural error occurred in the reduction of the Veteran's assigned ratings, and adjudication of this issue may continue.  See 38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
The Veteran's initial 20 percent rating in each leg was assigned effective June 16, 2005.  Therefore, at the time the reduction was effectuated on February 1, 2010, the 20 percent ratings had been in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344 do not apply in this case.  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  However, the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  

In a February 2006 rating decision, the RO granted service connection for the Veteran's bilateral recurrent cellulitis of each leg and assigned separate 20 percent ratings under diagnostic code (DC) 7199-7120.  That is, because the regulations do not provide for a specific DC for cellulitis, his condition was rated as analogous to varicose veins.  A 20 percent rating was assigned in each leg for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Under this same DC, a lower 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Finally, a noncompensable rating is assigned with asymptomatic palpable or visible varicose veins.  38 C.F.R. § 4.104, DC 7199-7120.

In the August 2009 rating decision proposing the reduction on appeal, the RO stated a clear and unmistakable error was committed in assigning his previous 20 percent rating for recurrent cellulitis under DC 7199-7120.  The RO explained that the Veteran's cellulitis is not a vascular disorder, and therefore the DC for varicose veins was inappropriate.  Instead, the RO proposed, and later properly effectuated, the Veteran's recurrent cellulitis should be rated under DC 7199-7806, as analogous to dermatitis or eczema.  The RO found under this new, proper DC his condition warranted a noncompensable rating.

DC 7806 provides that a noncompensable rating is warranted if the dermatitis or eczema affects less than 5 percent of the entire body or the exposed area affected, and no more than topical therapy is required during the past twelve month period.  A higher 10 percent rating is warranted if the condition affects at least 5 percent but less than 20 percent of the entire body or the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past twelve-month period.  Finally, a  higher 30 percent rating is warranted if 20 to 40 percent of the entire body or exposed area is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more during the past twelve month period.  38 C.F.R. § 4.118, DC 7806.

As will be discussed below, the Board finds the reduction of the Veteran's bilateral recurrent cellulitis to noncompensable ratings under DC 7199-7806 was appropriate.

The Veteran's initial bilateral 20 percent ratings were based in part on the report form a December 2005 VA examination.  This examiner reviewed the Veteran's medical history, and personally interviewed and examined the Veteran.  The examiner noted his most recent episode of cellulitis began in October 2004 and required a period of hospitalization and prolonged antibiotic therapy to resolve.  However, he currently treated his condition with support hose, Lotrimin cream, and lubricants.  Upon examination, his legs were edematous, with mild swelling of the right leg.  However, there was no acute cellulitis.  The examiner observed a patchy, red, cool area, which he opined was urticaria.  Therefore, although the Veteran had previously experienced a severe episode of cellulitis requiring hospitalization in 2004, no current symptoms attributed to the disability on appeal were noted.

In the spring and fall of 2006, the Veteran returned to the VA medical facility for follow-ups on his cellulitis.  The treating medical professionals noted the Veteran had not experienced an acute episode of cellulitis since October 2004.  The Veteran maintained a small supply of antibiotics so he could self-treat if early symptoms of his disability developed.  The Veteran reported using the antibiotic for two days in March 2006 and in response his early symptoms of mild erythema resolved.  He did not report using antibiotics again after that point.

Therefore, these medical records reflect the Veteran occasionally required the use or oral antibiotics to treat his recurrent mild symptoms of cellulitis.  However, an oral antibiotic is not a corticosteroid or other immunosuppressive drug as contemplated by the criteria for a compensable rating.

In November 2007, the Veteran again returned and reported he was experiencing swelling in his legs.  However, no swelling was noted on the examination.  The Veteran reported he still maintained a small supply of antibiotics, however had not needed any of his oral medication for "a couple of years," suggesting continued improvement.

All other treatment records from this period consistent reflect the Veteran did not have any rash on his skin, including on his legs.

In a January 2008 written statement, the Veteran sought an increased rating for his recurrent cellulitis and described he recently experienced swelling in his legs to "twice the normal size"

In March 2009, he was provided with a VA examination.  He again reported experiencing chronic leg swelling, but denied taking any current medication for this disability.  Examination at the time was negative for cellulitis.  

In a July 2009 addendum opinion, the examiner further clarified that the Veteran's legs demonstrated pitting edema and mild erythema, however he opined these symptoms were not evidence of cellulitis.  Instead, the examiner opined the demonstrated symptoms were due to stasis dermatitis, caused by obstruction of lymphatic flow in the legs.  The examiner clarified that the Veteran was not receiving any ongoing treatment for his service-connected cellulitis.

Based on the foregoing, the Board finds the RO's reduction of the Veteran's bilateral recurrent cellulitis to noncompensable ratings in 2009 was warranted.  The Veteran was not diagnosed with varicose veins at any point during the period on appeal, and therefore the RO's decision to no longer rate his disorder under DC 7120 was appropriate.  Instead, his symptoms of a recurrent skin disease were more accurately evaluated under DC 7806, as analogous to dermatitis or eczema.

Medical records since the Veteran's initial rating was assigned in 2005 do not demonstrate he experienced any additional episode of cellulitis prior to his rating reduction.  Instead, the Veteran himself denied experiencing an additional outbreak on several occasions.  At most, he reported using oral antibiotics for a period of a couple days on one occasion since 2004.  Therefore, the medical evidence establishes his service-connected condition had actually improved since hospitalization was required in 2004.

Additionally, although he reported experiencing swelling in both legs, this swelling was attributed to stasis dermatitis by the July 2009 examiner, and not the Veteran's service-connected cellulitis currently on appeal.  Instead, he was consistently noted to have no rash or other symptoms of cellulitis on either leg throughout this period.

Therefore, the evidence does not establish the Veteran experienced a skin disorder analogous to dermatitis which covered at least 5 percent of his entire body area or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.   Thus, he did meet the criteria for a compensable rating under the diagnostic code most analogous with his recurrent cellulitis.  Accordingly, a compensable rating for the Veteran's service-connected bilateral recurrent cellulitis was no longer warranted.

Additional medical records from after the period of the Veteran's reduction continue to reflect he has not experienced an additional acute period of cellulitis.  The Veteran continued to report self-treating at home with a few days of antibiotic medication to reduce early symptoms.

In December 2013, the Veteran was provided with an additional VA examination.  The examiner noted the Veteran was diagnosed with recurrent cellulitis in both legs; however he was last hospitalized for this condition in October 2004.  Although the Veteran recently experienced one or two episodes of flare-ups per year, and each time he took antibiotics for ten days and his disorder was resolved.  The Veteran reported he last used antibiotics in June 2013.  Upon examination, the Veteran did not demonstrate cellulitis.  The examiner opined this disability affected less than 5 percent of the Veteran's total body area, and did not impact his ability to work.
The Veteran also testified at a hearing before the undersigned in April 2014.  During his hearing, he reported his last flare up of symptoms occurred in December 2013, and he took oral medication and used a topical cream to treat his symptoms.  The Veteran testified he did not experience any cellulitis symptoms since that time.  He testified that his recurrent cellulitis was not severe as it used to be because he watched for symptoms.

Accordingly, even though not required under VA regulations in his case, subsequent evidence reflects sustained improvement of the Veteran's recurrent cellulitis in the years since his rating was reduced in 2009.  Accordingly, the Board finds the reduced noncompensable ratings were appropriate and restoration is denied.

The Board notes some evidence suggests the Veteran's recurrent cellulitis increased in severity and frequency in recent years, including his testimony during the April 2014 hearing.  However, any increase in severity in his disability since the 2009 reduction will be addressed in his separate claim for an increased rating referred to the AOJ above.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  In a subsequent August 2009 letter, the VA advised the Veteran of what was required to prevail on his rating reduction claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have VA treatment records.  The Veteran denied receiving any private treatment for his recurrent cellulitis.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2014 video hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed recurrent cellulitis, specifically regarding any current episodes.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any private treatment records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The reduction of disability ratings from 20 percent to noncompensable effective February 1, 2010 for service-connected bilateral recurrent cellulitis of the lower extremities were proper and restoration is denied.



____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


